This is a Supplemental Non-Final Office Action, which includes a form paragraph regarding Declaration Under 37 CFR 1.132, which paragraph has been inadvertently omitted in the previous Non-Final Office Action mailed 06/18/2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Responsive to communications filed 03/15/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 02/22/2021 and 03/15/2021 have been entered.
Priority
This application, filed on 05/11/2018, Pub. No. US 2018/0335423 A1, published 11/22/2018, is a continuation of U.S. Patent Application Serial No. 14/192,956, filed 02/28/2014, Publication No. US 2014/0242723 A1, issued as U.S. Patent No. 9,970,927, on May 15, 2018, which is a continuation of U.S. Patent Application Serial No. 13/918,531, filed June 14, 2013, Pub. No. US 2013/0280740 A1, issued as U.S. Patent No. 9,091,684, on July 28, 2015, which is a continuation of U.S. Ser. No. 12/512,479 filed 07/30/2009, 
Status of Claims
Claims 1, 3 and 5-12 are currently pending.  Claims 1-6 have been originally pending and subject to the election/restriction requirement mailed 03/05/2020.  Claims 1 and 3 have been amended, and Claims 7-12 have been added, as set forth in Applicant’s amendment filed 10/05/2020.  Claims 1, 3, 5, 7, 9, 11 and 12 have been amended, and Claims 2 and 4 have been cancelled, as set forth in Applicant’s amendment filed on 02/22/2021 and entered 03/15/2021.  Claims 5 and 6 are withdrawn from consideration.  Claims 1, 3 and 7-12 are examined.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
Claim Objections
Claims 11 and 12 are objected to because of the following informalities: improper Markush format.  The claims recite "wherein an SDMA analog is selected from the group consisting of A, B, C or D" It is noted that claims are not indefinite because it is clear what Applicant intends to include in a Markush grouping.  However, Applicant is reminded that, according to MPEP 2173.05(h) Alternative Limitations, when materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively.  For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 3 and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“genus-species”).
Claims 1, 7, 8 and 11, as recited in independent Claim 1, are drawn to:

    PNG
    media_image1.png
    198
    1168
    media_image1.png
    Greyscale


Claims 3, 9, 10 and 12, as recited in independent Claim 3, are drawn to:

    PNG
    media_image2.png
    144
    1136
    media_image2.png
    Greyscale



MPEP § 2163 states that to satisfy the written description requirement, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed:
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”  Emphasis added.


MPEP § 2163 further states that, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession:
“For example, disclosure of only a method of making the invention and the function may not be sufficient to support a product claim other than a product-by-process claim. See, e.g., Fiers v. Revel, 984 F.2d at 1169, 25 USPQ2d at 1605; Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021. Where the process has actually been used to produce the product, the written description requirement for a product-by-process claim is clearly satisfied; however, the requirement may not be satisfied where it is not clear that the acts set forth in the specification can be performed, or that the product is produced by that process. Furthermore, disclosure of a partial structure without additional characterization of the product may not be sufficient to evidence possession of the claimed invention. See, e.g., Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021 (“A gene is a chemical compound, albeit a complex one, and it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it. Conception does not occur unless one has a mental picture of the structure of the chemical, or is able to define it by its method of preparation, its physical or chemical properties, or whatever characteristics sufficiently distinguish it. It is not sufficient to define it solely by its principal biological property, e.g., encoding human erythropoietin, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. We hold that when an inventor is unable to envision the detailed constitution of a gene so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the gene has been isolated.” (citations omitted)). In such instances the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Labs. Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention. Id.”  Emphasis added.


Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  For a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.


Applicant’s attention is drawn to the recent court decision.  In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted:
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  Emphasis added.

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  Emphasis added.

An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.


It is the Examiner’s position that the instant specification fails to provide adequate written description and clear guidance for devices comprising a genus of SDMA immune complexes and a genus of SDMA analogs conjugated to a label, which as claimed, and does not reasonable convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  The Examiner’s position is based on the following considerations.
MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below.
(1) Scope of the invention/Actual reduction to practice/Partial structure/disclosure of drawings:
The instant claims are broadly drawn to devices comprising a solid phase having immobilized free SDMA from a sample and SDMA conjugated to a label.  It is noted that, according to the instant disclosure, immobilizing free SDMA from a sample and SDMA conjugated to a label to a solid phase of the instantly claimed devices requires an immobilized binding member, such as an anti-SDMA antibody:

    PNG
    media_image3.png
    642
    957
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    86
    899
    media_image4.png
    Greyscale

Emphasis added.

The genus of “SDMA conjugated to a label” is enormous because the structure of a linker, its position (-COOH or -NH2 on SDMA) and a label are not identified.  
The disclosure as filed is limited to synthesis of the symmetrical dimethylarginine (SDMA) cystamide (3), two (2) immunogenic conjugates of (3) with maleimide activated BSA and KLH, one (1) labelled conjugate of (3) with maleimide activated HRP:

    PNG
    media_image5.png
    151
    250
    media_image5.png
    Greyscale
      
    PNG
    media_image6.png
    225
    566
    media_image6.png
    Greyscale
, and preparation of 6 rabbit polyclonal antibodies having cross-reactivities of <1% to asymmetrical dimethylarginine (ADMA), N-methylarginine or L-arginine based on 100% cross-reactivity with SDMA.
(2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high.  In particular, methods for making and/or using antibodies were well known in the art at the time of the invention.  At the same time, binding ability of the antibodies is unique and unpredictable, because, as evidenced, for example, by Goodrow et al., “Strategies for Immunoassay Hapten Design,” in Immunoanalysis of Agrochemicals; Nelson, J., et al.; ACS Symposium Series, 1995, vol. 586, Chapter 9, pp. 119–139 (PTO-892 mailed 10/21/2020), and Szurdoki et al., “Important Factors in Hapten Design and Enzyme-Linked Immunosorbent Assay Development,” in Immunoanalysis of Agrochemicals; Nelson, J., et al.; ACS Symposium Series, 1995, vol. 586, Chapter 4, pp. 39–63 (PTO-892 mailed 10/21/2020), the position of a linker at the hapten structure, the chemical bonds formed at both ends of the linker and the length of this spacer arm are critical to the quality (e.g., affinity and specificity for hapten) and quantity (i.e., amount of antibody) of the immune response.  
Here, there is no evidence on record that any other conjugate of SDMA with label, except of SDMA cystamide (3) with maleimide activated HRP, is capable to compete with free SDMA from the sample for binding to the produced 6 rabbit polyclonal antibodies having cross-reactivities of <1% to asymmetrical dimethylarginine (ADMA), N-methylarginine or L-arginine based on 100% cross-reactivity with SDMA.  Moreover, one of ordinary skill in the art would have known that structural modifications preserving ability of labeled SDMA conjugates to compete with free SDMA for a receptor, such as an antibody, are unpredictable from the standpoint of receptor specificity.  See, for example, Englebienne, “Immune and Receptor Assays in Theory and Practice,” CRC Press, 2000, p. 308 (PTO-892 mailed 06/25/2020), teaching that the antibody specificity depends on position/composition of a linker conjugating an analog to a label:

    PNG
    media_image7.png
    156
    747
    media_image7.png
    Greyscale

Emphasis added.


Therefore, the scope of the instantly claimed structurally unlimited genus of “SDMA conjugated to a label” is not satisfied through sufficient description of a representative number of species by actual reduction to practice at the time of the invention, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See MPEP § 2163.
(3) Physical and/or chemical properties and (4) Functional characteristics:
As above, the specification is limited to synthesis of the symmetrical dimethylarginine (SDMA) cystamide (3), two (2) immunogenic conjugates of (3) with maleimide activated BSA and KLH, one (1) labelled conjugate of (3) with maleimide activated HRP, and preparation of 6 rabbit polyclonal antibodies having cross-reactivities of <1% to asymmetrical dimethylarginine (ADMA), N-methylarginine or L-arginine based on 100% cross-reactivity with SDMA.
However, the single labelled SDMA conjugate clearly does not represent a sufficient number of species to reflect the structural variation within the claimed enormous genus of “SDMA conjugated to a label.”  There is no evidence on record that any other SDMA analog recited in Claims 11 and 12, except for the SDMA cystamide (3), can be used in the claimed device for determining the presence of free symmetrical dimethylarginine (SDMA) in a patient sample.  Accordingly, the labelled conjugate of (3) with maleimide activated HRP does not represent a sufficient number of species to reflect the structural variation within the genus of SDMA analogs conjugated to a label:
“a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.


Accordingly, Claims 1, 3 and 7-12 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.

Claims 1, 3 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: an immobilized binding member, such as an anti-SDMA antibody, which, according to the instant disclosure, is essential for immobilizing both free SDMA from a sample and SDMA conjugated to a label to a solid phase:

    PNG
    media_image3.png
    642
    957
    media_image3.png
    Greyscale


    PNG
    media_image8.png
    86
    896
    media_image8.png
    Greyscale

Emphasis added.


Noteworthy, Applicant further admits the criticality of an anti-SDMA antibody for the instantly claimed devices in its argument regarding the 103(a) rejection at page 10 of the Remarks filed 02/22/2021 and entered 03/15/2021 as follows:

    PNG
    media_image9.png
    721
    1158
    media_image9.png
    Greyscale

Emphasis added.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3 and 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bode-Böger et al., “Symmetrical Dimethylarginine: A New Combined Parameter for Renal Function and Extent of Coronary Artery Disease,” J. Am. Soc. Nephrol., 2006, vol. 17, pp. 1128-1134 (PTO-892 mailed 06/25/2020), in view of Buechler et al. WO 2006/078813, published 07/27/2006 (PTO-892 mailed 06/25/2020); and Goodrow et al., “Strategies for Immunoassay Hapten Design,” in Immunoanalysis of Agrochemicals; Nelson, J., et al.; ACS Symposium Series, 1995, vol. 586, Chapter 9, pp. 119–139 (PTO-892 mailed 10/21/2020). 
Bode-Böger et al., throughout the publication, and, for example, in Abstract, teach that SDMA reduces the endothelial NO synthesis, probably by limiting L-arginine supply to NOS, and might be a useful marker for detecting patients in very early stages of chronic kidney disease and for determining their risk for developing cardiovascular disease.  At page 1129, left column, third paragraph, Bode-Böger et al. teach determination of levels of L-arginine, SDMA, ADMA, and citrulline as ortho-phthalaldehyde derivatives by liquid chromatography–mass spectrometry (LC-MS) in plasma samples of 147 patients before elective coronary angiography.  
Bode-Böger et al. do not teach a solid phase having an immobilized SDMA as part of an immune complex, the elected species (b) a reaction well, synthetic polymer as a solid phase; and the elected species (c) Formula (3) as an SDMA analog conjugated to a label 

    PNG
    media_image10.png
    189
    412
    media_image10.png
    Greyscale
  (3)
Buechler et al., throughout the publication, and, for example, in Abstract, teach the preparation of arginine analogs, which analogs are designed to provide a free thiol (SH) group, providing a linkage chemistry for convenient coupling, under mild conditions, to a suitable group on a target protein, polypeptide, or label, and at a site distal to the guanidino group.  In paragraph [0004], Buechler et al. teach that in developing a binding assay for ADMA, the artisan must consider that samples may contain SDMA and/or arginine; thus, immunogenic and label conjugates should be designed to present arginine or its N-methyl derivatives in a manner that permits specific recognition and discrimination of molecules which differ only in the methylation state of the two equivalent nitrogens on the guanidino group.  In paragraph [0004], Buechler et al. teach that the analogues are advantageously designed to present an arginine side chain that is free of chemical modifications required for conjugation of the analog to a conjugation target such as a protein, polypeptide, detectable label, solid phase, etc., and are particularly well suited for producing antibodies and labels for use in receptor binding assays for ADMA that can distinguish ADMA from SDMA and arginine itself.  In paragraphs [0006] and [0007], Buechler et al. teach ADMA analogues of the formula:

    PNG
    media_image11.png
    129
    283
    media_image11.png
    Greyscale

wherein R1 is –H and R2 is a conjugating group having the structure:

    PNG
    media_image12.png
    42
    116
    media_image12.png
    Greyscale

Y is an optionally substituted C1-4 alkylene and Z is a moiety providing a thiol or a 
protected thiol at its terminus.  Notably, the conjugating group R2, taught by Buechler et al., wherein Y = CH2 _ CH2 (= C2 alkylene) and Z is thiol (= -SH), reads on the conjugating group of the elected species (c) Formula (3) of an SDMA analog.  In paragraphs [0018] - [0020], Buechler et al. teach that an ADMA analog comprising an unprotected thiol may be directly linked to an appropriate target protein, polypeptide, label, or other molecule to form a conjugate via any thiol-directed coupling group on the target molecule, and, in case of the preferred coupling groups on target molecules, which are maleimides, that leads to formartion of maleimide-based conjugates.  In paragraph [0030], Buechler et al. teach assay methods that utilize an immobilized arginine analog as part of an immune complex and further comprising an arginine analog conjugated to a label: 

    PNG
    media_image13.png
    741
    963
    media_image13.png
    Greyscale
 Emphasis added.

In paragraph [0086], Buechler et al. teach an assay device comprising a solid surface having an immobilized arginine analog as part of an immune complex and further comprising an arginine analog conjugated to a label, wherein the solid phase is the elected species (b) a reaction well:

    PNG
    media_image14.png
    722
    1383
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    389
    1379
    media_image15.png
    Greyscale

Emphasis added.


In paragraph [0087], Buechler et al. teach the elected species (a) serum as a sample.  

It would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to have made and used a labelled SDMA analog, comprising a conjugating group having the structure:

    PNG
    media_image12.png
    42
    116
    media_image12.png
    Greyscale

wherein Y = CH2 _ CH2 and Z is a thiol, in a device for determining the presence of free 
symmetrical dimethylarginine (SDMA) in a patient sample, wherein the device comprises a solid surface having an immobilized free SDMA.
One of ordinary skill in the art would have been motivated to have made and used a labelled SDMA analog, comprising a conjugating group having the structure:

    PNG
    media_image12.png
    42
    116
    media_image12.png
    Greyscale

wherein Y = CH2 _ CH2 and Z is a thiol in a device for determining the presence of free symmetrical dimethylarginine (SDMA) in a patient sample, wherein the device comprises a solid surface having an immobilized free SDMA, because it would be desirable to have a convenient assay device for the quantitative determination of SDMA, which is a useful marker for detecting patients in very early stages of chronic kidney disease and for determining their risk for developing cardiovascular disease, as taught by Bode-Böger et al. 
One of ordinary skill in the art would have had a reasonable expectation of success in making and using a labelled SDMA analog, comprising a conjugating group having the structure:

    PNG
    media_image12.png
    42
    116
    media_image12.png
    Greyscale

wherein Y = CH2 _ CH2 and Z is a thiol, in a device for determining the presence of free symmetrical dimethylarginine (SDMA) in a patient sample, wherein the device comprises a solid surface having an immobilized free SDMA, because the use of this type of arginine analogues, which is advantageously designed to present an arginine side chain that is free of chemical modifications required for conjugation of the analog to a detectable label, was known in the devices for detecting free asymmetrical dimethylarginine (ADMA) in a patient sample, as taught by Buechler et al.  Moreover, as taught by Goodrow et al., throughout the publication, and, for example, in Abstract, strategies for the production of compound selective antibodies, are well-known in the art:
“Immunoassay performance is a function of the affinity and selectivity of the antibody.  The immunizing hapten should represent a near perfect mimic of the target molecule in structure, electronic and hydrophobic properties.  These haptens are tethered with an antigenically inert handle distal to the determinant group(s) and do not mask or alter any functional group.  Optimal hapten design criteria are based on extending an existing carbon chain, or replacing a C-H moiety of the target molecule with a CH2 chain terminated by a functional group for conjugation to proteins.  Careful selection of immunizing hapten can lead to the production of compound or class selective antibodies.  A multiple hapten approach, based on handle location, length, and composition, results in assays with sub-ppb levels of detection and improved selectivity.  Examination of cross-reactivity data of the haptens led to the identification of the best coating/enzyme-labeled haptens for improved heterologous assays.”  Emphasis added.



Declaration of Murthy Yerramilli Under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 02/22/2021 and entered 03/15/2021 is insufficient to overcome the 103(a) rejection of Claims 1, 3 and 7-12 based upon Bode-Böger et al. in view of Buechler et al. and Goodrow et al., as set forth in the last Office action because showing is not commensurate in scope with the claims.
Specifically, it refer(s) only to the system described in the above referenced application, i.e., an antibody specific against free SDMA, which is not recited in the rejected claim(s).  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Arguments
Applicant's arguments filed 02/22/2021 and entered 03/15/2021 have been fully considered but they are not persuasive.  
Claim Rejections - 35 USC § 112(a) (“genus-species”)
At pages 6-9 of the Remarks, Applicant argues that:

    PNG
    media_image16.png
    573
    1187
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    195
    1154
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    302
    1180
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    91
    1184
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    298
    1150
    media_image20.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.  
First, the genus of “SDMA conjugated to a label” is enormous because the structure of a linker, its position (-COOH or -NH2 on SDMA) and a label are not identified.  
Second, the disclosure as filed is limited to synthesis of the symmetrical dimethylarginine (SDMA) cystamide (3), two (2) immunogenic conjugates of (3) with maleimide activated BSA and KLH, and one (1) labelled conjugate of (3) with maleimide activated HRP.  Clearly, this does not provide a representative number of species within the scope of the genus of structural features common to the members of the virtually unlimited genus of labelled SDMA conjugates of the instant claims so that one of skill in the art can visualize or recognize the member of the genus.
Third, one of ordinary skill in the art would have known that structural modifications preserving ability of an SDMA analog to compete with SDMA for a receptor, such as an antibody, are unpredictable.  As evidenced by Englebienne, “Immune and Receptor Assays in Theory and Practice,” CRC Press, 2000, p. 308 (PTO-892 mailed 06/25/2020), the art has not established a correlation between structure and function because the antibody specificity depends on position and composition of a linker conjugating an analog to a label.  Moreover, Goodrow et al., “Strategies for Immunoassay Hapten Design,” in Immunoanalysis of Agrochemicals; Nelson, J., et al.; ACS Symposium Series, 1995, vol. 586, Chapter 9, pp. 119–139 (PTO-892 mailed 10/21/2020), and Szurdoki et al., “Important Factors in Hapten Design and Enzyme-Linked Immunosorbent Assay Development,” in Immunoanalysis of Agrochemicals; Nelson, J., et al.; ACS Symposium Series, 1995, vol. 586, Chapter 4, pp. 39–63 (PTO-892 mailed 10/21/2020), teach that the position of a linker at the hapten structure, the chemical bonds formed at both ends of the linker and the length of this spacer arm are critical to the quality (e.g., affinity and specificity for hapten) and quantity (i.e., amount of antibody) of the immune response.
Fourth, the Examiner’s position is in alignment with the recent court’s decision that it is not enough for the specification to show how to make and use the invention, i.e., to enable it.  In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted:
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  Emphasis added.

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.


Fifth, Applicant’s argument regarding “the significant differences between antibodies prepared against a large protein molecule, which may have thousands of antigenic determinants, and antibodies that can be prepared against a small molecule like SDMA, which could only have a few antigenic determinants” is not sustainable at least because, as evidenced by Englebienne, “Immune and Receptor Assays in Theory and Practice,” CRC Press, 2000, p. 308 (PTO-892 mailed 06/25/2020), antibodies against hapten conjugates do not only recognize the hapten and the carrier protein, but also the conjugation bridge between them:

    PNG
    media_image7.png
    156
    747
    media_image7.png
    Greyscale

Emphasis added.


Claim Rejections - 35 USC § 103
At page 10 of the Remarks, Applicant argues that:

    PNG
    media_image21.png
    301
    1176
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    723
    1153
    media_image22.png
    Greyscale


The Examiner respectfully disagrees for the following reasons.  
First, as indicated above, it would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to have made and used a labelled SDMA analog, comprising a conjugating group having the structure:

    PNG
    media_image12.png
    42
    116
    media_image12.png
    Greyscale

wherein Y = CH2 _ CH2 and Z is a thiol, in a device for determining the presence of free symmetrical dimethylarginine (SDMA) in a patient sample, wherein the device comprises a solid surface having an immobilized free SDMA, because it would be desirable to have a convenient assay device for the quantitative determination of SDMA, which is a useful marker for detecting patients in very early stages of chronic kidney disease and for determining their risk for developing cardiovascular disease, as taught by Bode-Böger et al.  One of ordinary skill in the art would have had a reasonable expectation of success, because the use of this type of arginine analogues, which is advantageously designed to present an arginine side chain that is free of chemical modifications required for conjugation of the analog to a detectable label, was known in the devices for detecting free asymmetrical dimethylarginine (ADMA) in a patient sample, as taught by Buechler et al.  Moreover, as taught by Goodrow et al., throughout the publication, and, for example, in Abstract, strategies for the production of compound selective antibodies, are well-known in the art.
Second, in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., an antibody specific against free SDMA) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641